Citation Nr: 1705238	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to restoration of a 10 percent rating for peripheral neuropathy of the left lower extremity from July 13, 2012.

2. Entitlement to restoration of a 10 percent rating for peripheral neuropathy of the right lower extremity from July 13, 2012.

3. Entitlement to rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6. Entitlement to an initial rating higher than 60 percent for ischemic heart disease (IHD) from April 19, 2010 and 30 percent from November 22, 2010.

7. Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A May 2010 Board decision increased the Veteran's initial disability rating for PTSD from 30 percent to 50 percent, but denied his claim for a permanent total disability rating to include entitlement to Dependents' Educational Assistance (DEA).  The Board also referred a claim for TDIU to the RO.  Thereafter, the RO issued the December 2010 rating decision granting an initial rating of 60 percent for IHD from April 19, 2010, and 30 percent from November 22, 2010.  The December 2010 rating decision also denied increased ratings for PTSD, diabetes mellitus, type II (DM II), hypertension, ED, peripheral neuropathy of the bilateral lower extremities and TDIU.  Thereafter, in January 2011 the Veteran timely filed a notice of disagreement (NOD) for all of the issues decided in that December 2010 rating decision.  However, no statement of the case (SOC) was issued regarding the claims for DM II, hypertension, ED and TDIU.  Subsequently, the July 2012 rating decision reduced the disability ratings for peripheral neuropathy of the bilateral lower extremities from 10 percent to 0 percent, which the Veteran timely appealed and perfected for review by the Board.  A February 2015 SOC addressed both the reduction and the increased rating aspects of the decision.  Accordingly, only the claims for increased ratings for peripheral neuropathy of the bilateral lower extremities and the propriety of the reduction in ratings for such, as well as the ratings for PTSD and IHD are before the Board at this time.

However, in regard to the above, the Board notes further that the RO has acknowledged the Veteran's NOD on the issues of increased ratings for service-connected DM, hypertension, and ED.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to an SOC, and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in a February 2013 correspondence to the Veteran, and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues of increased ratings for DM, hypertension, and ED.  These matters are referred to the RO to continue whatever development is indicated and then to issue an SOC.

However, the Board does assume jurisdiction over the issue of entitlement to a TDIU.  The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

The issues of entitlement to rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, entitlement  to rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, entitlement to a rating in excess of 50 percent for PTSD, entitlement to an initial rating higher than 60 percent for IHD from April 19, 2010 and 30 percent from November 22, 2010, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The reduction of the rating for peripheral neuropathy of the lower extremities from 10 percent to 0 percent, effective July 13, 2012, was improper and not in compliance with applicable laws and regulations, including because sustained and material improvement in this disability had not been shown that would be maintained under the ordinary conditions of life.  
.


CONCLUSIONS OF LAW

1. The reduction of rating for peripheral neuropathy of the left lower extremity from 10 percent to 0 percent, effective July 13, 2012, was improper and is void ab initio. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.655 (2015).

2. The reduction of rating for peripheral neuropathy of the right lower extremity from 10 percent to 0 percent, effective July 13, 2012, was improper and is void ab initio. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, in the May 2010 Board decision, the claim for TDIU was referred back to the RO to adjudicate.  In the December 2010 rating decision, the RO denied the claim for TDIU and also continued the 10 percent disability ratings in effect for peripheral neuropathy of the lower extremities.  The RO noted in that rating decision that a November 201 VA examination showed subjective symptoms of numbness, paresthesias and pain in both feet although the VA examiner opined, following clinical examination, that there was not objective evidence of peripheral neuropathy of the lower extremities.  The Veteran filed a NOD in January 2011.  Thereafter, in July 2012 he was afforded a VA examination regarding these disabilities.  At that time, the examiner found mild paresthesias and/or dysesthesia, and moderate numbness in the bilateral lower extremities.  Other neurological findings in the lower extremities were found to be within normal limits, and the examiner concluded that the Veteran did not have lower extremity diabetic peripheral neuropathy.  The RO then issued the July 2012 rating decision reducing the 10 percent ratings to 0 percent.

When a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, specific notice provisions apply.  38 C.F.R. § 3.105(e) (2015).  In this case, the combined disability rating remained 80 percent and therefore the special notice provisions need not be addressed.

The preliminary matter as to this issue is whether the procedural protections for reducing the 10 percent ratings in effect for the Veterans peripheral neuropathy of the bilateral lower extremities to 0 from July 13, 2012, were followed. 

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999). For ratings that have been in effect for five years or more, as in this case, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. §§ 3.344 (a-b).  Examinations thus usually are the comparison point for determining whether there has been improvement.  Collier v. Derwinski, 2 Vet. App. 247 (1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Those examinations forming the basis for a reduction must be adequate, certainly as comprehensive as the examination on which the existing rating was based.  Faust v. West, 13 Vet. App. 342 (2000); Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

Evidence other than examinations also must be considered.  This includes post-reduction evidence, although the reduction must be supported by the evidence at the time it is made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Both medical and non-medical indicators of improvement may be considered.  Faust, 13 Vet. App. at 342.

The rating decision and SOC pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344 (a)-(b).

The reduction of the 10 percent ratings for peripheral neuropathy of the lower extremities was based on a single VA examination conducted in July 2012.  Although the November 2010 and the July 2012 VA examination findings were consistent in that they both noted that there was no objective findings of peripheral neuropathy, the RO continued the Veteran's 10 percent ratings for peripheral neuropathy of the lower extremities in the December 2010 rating decision based on the November 2010 VA examination.  Additionally, the July 2012 VA examiner noted that the Veteran had mild paresthesias/dysesthesias and moderate numbness of the lower extremities.  Further, Dr. P.J.Y., the Veteran's private physician, stated in a February 2015 medical opinion letter that he had diagnosed the Veteran with peripheral neuropathy of the lower extremities in April 2010, and noted that the Veteran had been reevaluated in February 2015.  Dr. P.J.Y. noted that the Veteran was symptomatic in 2010 with clinical findings at the time of the diagnosis.  He further commented that the improvement of diabetic peripheral neuropathy is extremely rare and not applicable in this case.  Accordingly, the medical and other evidence fails to demonstrate permanent (sustained and material) improvement in these disabilities that would be maintained under the ordinary conditions of life and work.  See 38 C.F.R. § 3.344 (a) and (b).

When an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).  Further, while the law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

As the evidence of record fails to demonstrate material and sustained improvement, the Board finds that the July 2012 rating decision reducing the Veteran's peripheral neuropathy of the lower extremities disability ratings from 10 percent to 0 percent from July 13, 2012, was improper.   Accordingly, restoration of the 10 percent disability ratings effective from July 13, 2012, is warranted.


ORDER

The claim for restoration of the 10 percent rating for the service-connected peripheral neuropathy of the left lower extremity as of July 13, 2012, is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.

The claim for restoration of the 10 percent rating for the service-connected peripheral neuropathy of the right lower extremity as of July 13, 2012, is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Although the Board sincerely regrets the delay, a remand is required for the remaining issues on appeal.

Regarding the Veteran's service-connected peripheral neuropathy of the lower extremities, the record shows that he was last provided an examination in July 2012.  There is evidence associated with the claims file indicating that these disabilities have worsened.  See February 2015 private medical opinion letter from Dr. P.J.Y.  Accordingly, a new VA examination is warranted to reassess the severity of the Veteran's service-connected peripheral neuropathy of the lower extremities.

Concerning the Veteran's service-connected PTSD, he was most recently provided with a VA examination in April 2016.  The Veteran, however, asserted in May 2016 that a higher rating is warranted for this disability.  In addition, the record indicates that there may be outstanding VA medical treatment records that have not been obtained regarding the Veteran's PTSD.  Therefore, this claim must also be remanded for these treatment records.

In addition, the Veteran's claim for increased ratings for IHD must also be remanded.  In a September 2014 private medical opinion letter from Dr. P.J.Y., he noted that the Veteran had been hospitalized in July 2014 for arrhythmia.  A review of the attached VA medical treatment records reflect that he was admitted to the emergency room at St. Vincent Medical Center Riverside in July 2014, but these medical treatment records have not been associated with the claims file.  Further, Dr. P.J.Y. indicated that the Veteran's IHD had increased in severity. 

The Board will defer rendering a decision on the issue of entitlement to a TDIU pending resolution of the issues outlined above as they will impact a decision on the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA medical treatment records, including from the Department of VA Outpatient Clinic (VAOPC), Jacksonville, Florida from February 2008 and VA Medical Center Gainesville Healthcare System dated from February 2012.

2. Make arrangements to obtain the Veteran's private treatment records from Baytree Behavior Health from January 2007, Dr. W.J.A. dated since April 2010, St. Vincent Medical Center Riverside from 2014 and Dr. P.J.Y. since September 2014.

3. After receipt of all additional treatment records, schedule the Veteran for a VA neurological examination reassessing the current severity of his service-connected peripheral neuropathy of the lower extremities.  The entire claims file must be made available to the examiner for review.  The examination report should indicate that the claims file was reviewed.  The examiner should conduct all indicated tests and studies, and record all pertinent examination findings.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4. Schedule the Veteran for an appropriate VA examination to assess the severity of his PTSD with depression.  The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate DBQ should be completed.

A clear rationale for all opinions should be provided. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

5. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected IHD.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed, to include electrocardiogram, echocardiogram, and/or X-ray, and the examination report should comply with all appropriate protocols for rating disabilities of the heart-including submission of metabolic equivalent (MET) test results.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent heart pathology found on examination should be noted in the report of the evaluation.  If possible, the appropriate DBQ should be completed.

A clear rationale for all opinions should be provided. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

6. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


